﻿On behalf of the people and the Government of Ghana, I extend to you. Sir, our warmest congratulations on your election to the presidency of the General Assembly at its forty-second session. Your election is testimony to your high personal qualities and an honour to your country. To your immediate predecessor, Mr. Humayun Rasheed Choudhury, I extend sincere congratulations on the excellent work he did.
A year ago to this day, the United Nations opened on a gloomy note. There was an unjustifiable questioning of confidence by some Member States as the Organization faced a serious financial crisis. However, the Organization has survived the threat to its future as a force for peace and multilateral co-operation.	'
Perhaps nowhere is multilateral co-operation more urgently required than in the solution of the critical economic problems facing Africa, And this was recognized in the adoption last year of the United Nations Programme of Action for African Economic Recovery, and Development.
In spite of the bold and politically risky economic reform programmes adopted by African countries prior to and in response to the Programme, there is little evidence yet that our developed partners are responding with the necessary resource flows crucial to the success of the Programme. The Secretary-General of the United Nations himself had occasion during the recent Economic and Social Council session to express concern about the inadequate support the international community has given to Africa's efforts.
External factors that exacerbate the African economic situation remain unaddressed. The prices of primary commodities on which many African countries depend for their foreign exchange earnings have fallen to their lowest level. The anticipated growth in world trade has not occurred largely because appropriate policy measures to stimulate demand have not been pursued. Africa's efforts to expand the export sector through price incentives and the rehabilitation of infrastructure have been counter-productive because the increased volume of primary commodity exports has created an oversupply and exerted downward pressure on prices. Yet some powerful industrialized countries refuse to join multilateral schemes for stabilizing prices and earnings of developing countries from primary commodities.
In this context we welcome the decision of the Soviet Union to sign and ratify the Common Fund Agreement within the framework of the Integrated Programme for commodities. We urge all countries that have not yet signed the Agreement, particularly the leading industrial countries, to overcome their initial reticence and join the Fund.
If the current steady decline in primary commodity prices is halted, it will go a long way to redressing the deteriorating terms of trade between the developing countries and the developed countries. Losses suffered by the developing countries, including sub-Saharan African countries, from adverse terms of trade in 1986 alone amounted to $94 billion. This represents effective transfer of resources from poor countries to the rich industrialized countries} it is unconscionable and indefensible.
That there are severe constraints imposed on the development efforts of African countries by external indebtedness is recognized by all. The debt-service burden is severely hampering the ability of Africa to pursue growth-oriented adjustment policies. Figures supplied by the United nations system indicate that Africa's debt stood at $2U0 billion in 1986, while debt-service payments actually made by Africa between 1983 and 1985 averaged Í6.4 billion annually, representing about 44 per cent of gross domestic product and almost 200 per cent of their export earnings. There are some countries with critical debt-servicing ratios of about 100 per cent of export earnings and above. For the next three-year period, debt-service payment per annum is expected to increase to $11.5 billion.
This huge transfer of resources from the most impoverished continent has been at a great cost to socio-economic development. Investment and import programmes have had to be curtailed drastically. No statistics can aptly describe the misery and deprivation that have been caused. Relief must therefore be swift and adequate.
However, the strategy pursued by the donor community and the international financial institutions has primarily been geared towards averting any serious disruption in the financial system rather than alleviating the debt burden. In this connection we recall the consensus resolution adopted by the General Assembly last year on the sort of elements that must go into any strategy for a durable solution of the debt problem.
That resolution rightly recognized the vulnerable position of Africa. The international community, pursuant to the provisions of that resolution, pledged to take additional measures to alleviate the continent's onerous debt-service burden. We wish to express our gratitude to Canada, Sweden, the United Kingdom and other countries which have converted some African debts into grants. We also note with appreciation the initiatives of the Interim Committee of the International Monetary Fund (IMF) and the Paris Club to get the creditor countries and institutions to grant significant debt relief. For a meaningful impact, we strongly urge greater debt-relief measures, including the spread of repayment over longer periods than the 20 years being suggested. We appreciate that national legislative and administrative procedures for granting debt relief have to be observed. But in view of the urgency of the need, we urge the international community to expedite action.
At the same time that this huge transfer of resources from developing to developed countries is taking place, the flow of resources and development finance to the developing countries has declined or stagnated. Private lending has dwindled to a trickle compared to the levels attained a few years ago. Only a few developed countries have attained the target of 0.7 per cent of gross national product in development assistance to developing countries.
The theme for the recently ended seventh meeting of the United Nations Conference on Trade and Development (UNCTAD VII), that is, revitalizing development, growth and international trade in a more predictable and supportive environment, through multilateral co-operation, could not have been more appropriate. It focuses on the main areas where new policy initiatives are required. In my delegation's view, UNCTAD provides a unique forum for building international consensus on the interrelated issues of money, finance, trade, resource flows and development.
Ghana wishes to emphasize today, as we did last year, that in an increasingly interdependent world, the rest of humanity will not remain for long insulated from Africa's misfortunes. We therefore renew, once again, our appeal to all to translate the international gestures of solidarity demonstrated at the special session of the General Assembly on Africa into practical support. I now turn to the political scene. Deserving of particular attention is South Africa's continued destabilization of the front-line States of Angola# Mozambique, Botswana, Zambia and Zimbabwe, in utter disregard of the principles of international law and the Charter of the United Nations. This is intended to terrorize those countries into denying support for the liberation movements in South Africa and Namibia and to increase the racist regime's dominance of the sub region.
No display of brutal force by the apartheid regime will solve South Africa's mounting domestic problems, the solution of which lies in the adoption of meaningful steps totally to eradicate the apartheid system. The necessary steps include the release of Nelson Mandela and all other political prisoners and the initiation of meaningful talks with the legitimate black leadership, with a view to sharing power democratically. The recent encounter in Dakar between a number of anti-apartheid South Africans, mainly white Afrikaners, and the African National Congress and their subsequent visit to some West African capitals, including my own, shows the way to a better future for South Africa.
While the system of apartheid persists, the overwhelming majority of the international community supports the isolation of South Africa - economically, politically and socially - as a way of inducing change. We continue to believe that sanctions will hasten the demise of apartheid if the international community exerts co-ordinated and mandatory international pressure on the racist regime, as is possible under Chapter VII of the Charter. The choice has been made, because it is the only peaceful method left if that country is to avoid a major disaster. We appeal to those countries whose economic and other interests make them refuse to follow the rest of humanity to reappraise their positions. 
The unsettled Question of Namibia's independence continues to pose a serious challenge to the international community, it is unacceptable that South Africa continues to occupy Namibia well over two decades after the United Nations declared its presence in that Territory illegal. This fact in itself seriously undermines the credibility of our Organization, a situation which we should all work to correct. For this reason, the failure of the Security Council to send a collective and unambiguous signal to the South African authorities after its debate of 6 to 9 April on the Namibian independence Question is a matter of deep regret. The negative votes cast by two permanent members of the Council and the several abstentions only served to strengthen South Africa in its continued stubbornness and refusal to co-operate in the implementation of Security Council resolution 435 (1978 ).
It is even more regrettable for a permanent member of the Security Council to continue to link Namibian independence to the withdrawal of Cuban troops from Angola. The Namibian independence Question is a decolonisation issue and therefore cannot be linked with a domestic affair of an independent country. Ghana maintains that the people and Government of Angola have the legitimate right to make whatever practical arrangements they think fit for the defence of their country, particularly arrangements necessitated by South Africa's repeated acts of aggression and interference in Angola's domestic affairs. We therefore totally reject the linkage theory and reiterate Ghana's support for the conclusions of the 1986 special session of the General Assembly on Namibia, particularly the call for the isolation of South Africa economically and politically and the immediate implementation of Security Council resolution 435 (1978).
There are other areas of tension in Africa which deserve close attention, but let me single out Western Sahara and Chad. It is regrettable that, in spite of the decisions taken by the United Nations, the Organization of African Unity (OAO) and the Non-Aligned Movement and the 1975 World Court opinion upholding the primacy of the right to self-determination of the people of Western Sahara, Morocco continues to hold on to the Territory. Ghana reiterates its support for the Saharan Arab Democratic Republic and for the right of the Republic to sovereign existence. We again call upon Morocco to enter into negotiations with the POLISARIO Front, in accordance with the relevant resolutions of the OAU and the United Nations, to resolve this matter.
On the conflict between Chad and Libya, Ghana wonders whether Chad's interest is best served by raising the matter here in provocative terminology that sets the tone for acrimony. It is as though Chad is repudiating the strategy of the OAU Heads of State or Government, which is aimed at avoiding escalation of the conflict through acrimonious debates, in favour of recourse to quiet diplomacy and mediation for the settlement of the dispute. We do not believe that the interests of Africa and the dignity and integrity of the OAU will be advanced by creating the opportunity for mischief by those whose interest lies in fanning conflict for their own national interests, unrelated to the Chadian or Libyan interest in preserving their sovereignty and territorial integrity-
Ghana emphasizes the need for the application of peaceful methods in the resolution of the question of sovereignty over the Aozou strip. This is a question that lends itself to adjudication by the World Court, and Ghana would urge Chad a 3 Libya to follow that course if the mediation efforts of the OAU prove ineffective There is a need for the conflict between Chad and Libya to be brought to an end. We must recognize that a situation of this nature gives Imperialist forces the opportunity to divide and weaken Africa and to subvert the course of the African revolution, of which Libya is a strong pillar of support. 
In the Middle East the cycle of violence has continued unabated, particularly in Lebanon. Ghana has over the years been involved in United Nations efforts to help the Government of Lebanon to restore normality to the area. It is our hope that the Government of Lebanon will be successful in this uphill task. Meanwhile, we appeal to all the factions and countries involved to assist in bringing peace to Lebanon.
The situation in Lebanon is basically a reflection of the continuing problem of a homeland for the Palestinians. Peace in the Middle East will continue to elude us for as long as justice is denied the Palestinian people. Their aspirations can never be suppressed by force of arms. It is our view that all parties, including the Palestinians, under Palestine Liberation Organization (PLO) leadership, should participate in an international conference called for the purpose of settling the Middle East problem. We call once again upon Israel and its supporters to listen to reason.
Ghana is concerned about the continued stalemate in the Cyprus situation and pledges its support for the Secretary-General's efforts to resolve the conflict. We believe in a unified and independent Cyprus, free from external interference, and the resolution of inter-communal conflict through peaceful dialogue.
I now turn to the regrettable war between Iran and Iraq. This war, which was occasioned by serious political and strategic miscalculations, is causing enormous human and material losses and has involved the use of chemical weapons and attacks on merchant shipping, in flagrant violation of international law.
Security Council resolution 598 (1987), unanimously adopted last July, may not have met all the concerns of the parties, but it provides a basis for continuing the search for peace. We appeal to both sides to give the provisions of the resolution a trial. We also urge all Member States, particularly the major Powers, to refrain from provocation and the threat of aggression, which would aggravate tension in the area.
The situation in Central America, particularly the attempt to subvert the Nicaraguan revolution, continues to cause concern to the Government of Ghana. One would have thought that a region afflicted with serious economic problems would be left free to pursue development and the welfare of its people. Regrettably, the region has had to ward off constant interference in its affairs in a manner that leads one to ask whether the principles enunciated in the Charter, particularly those relating to non-interference in the internal affairs of States, have lost their meaning. 
Again, in a constructive spirit, we say to our American friends that financial logistical support for the rebels, popularly referred to as contras, is ill-advised. That action, taken together with the covert assistance being channelled to the Savimbi bandits, poses a serious threat to the independence and territorial integrity of the countries of the third world. It is a new dimension in the attempt to undermine the right of the peoples of the third world to self-determination. Happily, there is hope that the countries of Central America are waking up to the need to take their destiny into their own hands and to avoid manipulation by external forces.
Ghana endorses the Guatemala agreement as the most enlightened development of late, we appeal to all parties to enter into serious dialogue within the framework of that agreement to establish peace.
Ghana's attachment to the principle of self-determination compels us to maintain an objective stance on the conflicts in Afghanistan and Kampuchea. We note with satisfaction that the ongoing mediation efforts by the Secretary-General's representative have resulted in a considerable narrowing of positions on the timing of the withdrawal of foreign troops from Afghanistan. It is our hope that the current momentum will not be lost and that intensive efforts will continue to arrive at an acceptable timetable. We also hope that the call for reconciliation announced by the Afghan authorities to encourage the return of refugees, to participate in the reconstruction of their country will be taken up by the opposition and that the supplying of weapons to the rebels will accordingly cease. Similar developments in Kampuchea would augur well for peace in that country, we appeal again to the parties involved in these conflicts to resort to the peaceful settlement of disputes. 
The same attachment to the principle of self-determination compels Ghana to denounce the recent plebiscite held by the Government of France in New Caledonia. The result cannot be regarded as truly representative of the wishes of the people· The regrettable events that preceded the plebiscite, the refusal by France to involve the United Nations in the event, the outright condemnation of the process by neighbouring countries, the alleged participation of residents whose commitment to permanent domicile in the Territory is questionable and, above all, the non-participation of the indigenous Melanesian population raise serious questions about the legitimacy of the outcome. We urge the Government of Prance to appreciate the fact that a peaceful solution, perceived by the international community as reflecting the wishes of the people of the Territory, is possible only within the framework of the United Nations and in accordance with the established guidelines and practices of the Organization·
We also believe that the problem of Korea should no longer be considered a peripheral issue· It is a problem that should be resolved through peaceful dialogue by the Koreans themselves, without outside interference· We are happy to note that some encouraging steps have been taken in this direction and we hope the two Koreas will adopt a flexible attitude to ensure the reunification of their motherland.
I turn to arms control and disarmament, which are more topical than ever as a result of the conclusions just reached by the International Conference on the Relationship between Disarmament and Development. Expenditures on the acquisition of arms have reached staggering levels. The spectre of nuclear annihilation hangs over our heads. The enormous resources now devoted to arms production could be used to narrow the gap between the affluent and the poor. The Final Document adopted a fortnight ago, shows us the way and therefore deserves the support of all nations.
In this regard, it is gratifying to note that an agreement between the United States and the USSR on the elimination of shorter- and medium-range nuclear missiles is within reach and that progress on other fronts seems likely. This is a great leap forward on the road to the achievement of one of the fundamental objectives of the United Nations - that is, a world without war.
The fiscal problems of the United Nations remain unresolved. This is surprising in view of the assurances given by several delegations following the unanimous adoption of a series of recommendations for administrative and financial reform of the Organization on the basis of the report of the Group of 18. That unanimous resolution was the result of intensive negotiations. It is even more regrettable since even before the adoption of the resolution the Secretary-General put into effect a package of measures to confirm his commitment to reform.
As we stated last year, the financial problems of the United Nations are politically motivated and directed at the weakening of multilateral co-operation, merely because some Member States are unable to manipulate the Organization in their own ideological interests. We appeal to those who for one reason or another are still withholding funds from the Organization to reappraise their positions. The United Nations - and, indeed, the United Nations Educational, Scientific and Cultural Organization (UNESCO) and all the other affiliates of the Organization for that matter - does not claim perfection. But the answer, in our view, is to seek reform of these agencies, not to undermine their existence. We once again call upon all Member States, especially the founding and influential Members of the United Nations, to respect their pledges to uphold the principles of the Charter. 
In conclusion, I wish to reaffirm my Government's commitment to the United Nations system and its ideals. We in Ghana continue to view the United Nations a unique experiment in human co-operation. We must secure its future.
